Citation Nr: 1617801	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-26 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a functional gastrointestinal disorder and/or irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain with numbness of the left shoulder and neck, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for folliculitis (skin rashes), to include as due to an undiagnosed illness.

6.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder prior to February 21, 2014, and in excess of 50 percent after February 21, 2014.

7.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to May 1989 and from October 1990 to May 1992.  She served in Southwest Asia from January 31, 1991, to April 19, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in April 2011 to schedule the Veteran for a Board hearing.  

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In an April 2012 decision the Board reopened previously denied service connection claims and remanded the matters then on appeal for additional development.  The IBS issue has been revised to include consideration of other applicable diagnoses of record in this case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A February 2015 rating decision granted an increased 50 percent rating for generalized anxiety disorder effective from February 21, 2014.  The Veteran, in essence, expressed disagreement with the assigned effective date in correspondence dated in April 2015.  The Board finds the effective date matter is part of the increased rating issue on appeal.  The increased rating issue has been revised on the title page of this decision to reflect the matter for appellate review.

The issues of entitlement to service connection for hearing loss and entitlement to an increased rating for generalized anxiety disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A functional gastrointestinal disorder, variously diagnosed as gastritis and IBS, was manifest during active service.

2.  Fatigue was not manifest during active service; and, the preponderance of the evidence fails to establish a present disorder as a result of service, an undiagnosed illness, or medically unexplained chronic multisymptom illness.

3.  Joint pain with numbness of the left shoulder and neck was not manifest during active service; and, the preponderance of the evidence fails to establish a present disorder as a result of service, an undiagnosed illness, or medically unexplained chronic multisymptom illness.

4.  Folliculitis or a skin rash were not manifest during active service; and, the preponderance of the evidence fails to establish a present disorder as a result of service, an undiagnosed illness, or medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  A functional gastrointestinal disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

2.  Fatigue was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

3.  Joint pain with numbness of the left shoulder and neck was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

4.  Folliculitis or a skin rash were not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his service connection claims by correspondence dated in September 2007 and December 2007.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records as to these matters.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

At the December 2011 hearing, the Veterans Law Judge discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action adequately addressed VA's duties under 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the issue of arthritis in the present case.

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 16, 2012).  Chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders are considered to be medically unexplained chronic multisymptom illnesses.  The Veteran is shown to have served in Southwest Asia and these regulations are applicable to her claims.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

The Veteran contends that she has fatigue, joint pain with numbness of the left shoulder and neck, IBS, and folliculitis or a skin rash as a result of active service.  She testified that she was treated for IBS and joint pain during service and that she experienced fatigue and a rash to the arms within a few months of her return from Southwest Asia.  She stated that she had been receiving VA treatment for IBS for over 10 years.  Statements provided in support of her claims noted her complaints of joint and abdominal pain.

Service treatment records dated in July 1989 show the Veteran reported a three week history of rash to the hands.  The examiner noted a hand rash of unknown etiology.  A June 1991 report noted she complained of left shoulder and abdominal pain.  The diagnoses included musculoskeletal pain and possible gastritis.  

A September 1991 report noted she complained of abdominal and low back pain over the past week.  A diagnosis of IBS was provided.  However, a November 1991 pathology report noted a biopsy from the sigmoid colon revealed no features of acute or chronic inflammatory bowel disease.  

A February 1992 examination revealed a normal clinical evaluation of the abdomen and viscera, upper extremities, spine, and skin.  In her February 1992 report of medical history the Veteran noted having swollen or painful joints, but denied having or having ever had skin disease or stomach trouble.  The examiner noted she reported having ankle and low back pain.  A February 1992 Desert Shield/Storm out processing check list noted she had been deployed to Dhahran, Saudi Arabia, from January to April 1991 and that she denied having experienced during her deployment any heat stroke, exhaustion, or cramps, skin infections or unusual rashes, diarrhea and/or vomiting, and other injury or illness.  

VA treatment records dated in March 1995 document the Veteran's complaints of increased tiredness, abdominal pain, and generalized aches and pains over three years.  It was noted she believed her problems were related to her time in the Persian Gulf and exposure to oil and smoke.  She denied pain associated with nausea, vomiting, constipation, or diarrhea.  She reported having pain in the shoulders, but denied any injury to the shoulders.  An examination revealed no rash or joint abnormalities.  A barium enema study was negative, but revealed redundant colon.  

An April 1996 VA examination report noted a diagnosis of low abdominal pain, apparently due to irritable bowel syndrome, as previously diagnosed while she was in military service.  

An April 1996 VA skin disorders examination noted the Veteran complained of a bumpy rash to her upper legs and forearms once to twice per year since 1991.  Examination revealed scattered hyperpigmented macules secondary to post-inflammatory hyperpigmentation on the forearms and upper thighs.  There were no active lesions, but it was noted her skin was extremely dry and scaly.  The examiner's assessment was probably a folliculitis due to plugging of the oil glands from dry skin.

On VA examination in September 1998 the Veteran reported having cleaned vehicles after returning from the Persian Gulf, but denied any exposure to burning oil fires, diesel, petrochemical fumes, burning trash or feces, microwaves, or personal pesticides.  She noted she had worked as an administrative specialist in Saudi Arabia.  She complained of numbness and pain to the left shoulder and left neck since August 1997 and reported that her fatigue had resolved since being on prenatal multivitamins.  She stated she had experienced diarrhea off and on since May 1991.  The examiner noted she was diagnosed with seborrheic dermatitis and that she denied constipation, nausea, vomiting, hematemesis, diarrhea, heartburn, hemorrhoids, melena, or hematochezia.  The examiner found that there was no neurological deficit on examination indicating numbness of the left side of the body, but that the Veteran was involved in a motor vehicle accident in August 1997 which was probably causing the sensations.  The diagnoses also included arthralgias which appeared to be secondary to the August 1997 accident and IBS causing diarrhea on and off.  

SSA treatment records include an August 2008 VA treatment report noting that the Veteran complained of stomach discomfort with a history of intermittent problems since 1991.  The diagnoses included abdominal pain and bloating and possible IBS with constipation and diarrhea.  Subsequent reports noted diagnoses of resolved pancreatitis.  The records also include a November 2009 private disability evaluation noting that the Veteran was receiving treatment for IBS.  

VA treatment records show that from March 2012 to March 2013 the Veteran was prescribed Ranitidine.  The medication order noted tablets were to be taken twice a day as needed for stomach symptoms.

VA Gulf War general medical examination in February 2014 summarized the Veteran's complaints and the pertinent medical evidence of record.  Reference was made to her complaint of left shoulder pain in service, but the examiner found that her joint complaints in service were transitory in nature.  It was further noted that she had no diagnosis of fibromyalgia and that her history was not consistent with a diagnosis of fibromyalgia.  Her shoulder pain was noted to have been attributed to specific musculoskeletal disease.  In summary, the examiner found there was no evidence of fibromyalgia as a cause for her claimed joint pain and left arm numbness and that her left shoulder had demonstrated arthritic changes and possible rotator cuff dysfunction.  It was further noted that there was no advanced disease as would be expected if her left shoulder process had started while she was in service 20 years earlier.  

The examiner also noted that the Veteran reported a 10 year history of fatigue, but that a review of the record revealed no presentation for fatigue specifically in service and no complaints related to chronic fatigue in her VA treatment records.  It was noted she had no history of chronic fever, chills, pharyngitis, or lymphadenopathy, and that there was no medical evidence to corroborate a clinical diagnosis of chronic fatigue syndrome.  The examiner found her fatigue was most likely related to her depression and other mental health disorders.

The examiner summarized the evidence of record and found the Veteran did not appear to have current symptomatology related to her prior diagnosis of irritable bowel syndrome.  It was noted that she had been provided diagnoses of IBS in service and that the diagnosis followed her after discharge, but that her reported symptomatology had varied over the years and that her VA treatment records over the past two years included no mention of gastrointestinal distress.  She was not treated with medication specific for IBS and no diagnosis of IBS had been addressed during her recent treatment for hepatitis infection.  

The examiner further found that the Veteran's current examination and medical records did not support a diagnosis of a chronic skin disorder since service.  Her current skin dryness or Xerosis appeared to be related to the lack of use of proper emollients regularly.  It was noted there was no evidence of a chronic skin disorder in service and no record of a chronic skin disorder that had resulted in referral to dermatology or the use of skin medication on a regular basis.  A diagnosis of nonpathologic xerosis was provided.  The examiner found that fatigue, joint pain with numbness of the left shoulder and neck, IBS, and skin rashes were less likely incurred in or caused by active service.  

Based upon the evidence of record, the Board finds that a functional gastrointestinal disorder, variously diagnosed as gastritis and IBS, was incurred in service and has continued since active service.  Although the February 2014 VA examiner found there was no recent evidence of IBS, the Veteran's statements as to having gastrointestinal symptoms during and after service are supported by the evidence of record including VA treatment and medication reports.  A disorder exist even if symptoms have been under control due to the use of prescribed medications.  The Veteran's statements are credible and consistent with the other evidence of record.  Therefore, the issue of entitlement to service connection for a functional gastrointestinal disorder must be granted.

The Board finds, however, that the evidence of record demonstrates that fatigue, joint pain with numbness of the left shoulder and neck, and folliculitis or a skin rash were not manifest during active service.  Arthritis to the left shoulder is not shown to have been manifest within one year of her separation from active service nor for many years after service.  The evidence also fails to establish fatigue, joint pain with numbness of the left shoulder and neck, and folliculitis or a skin rash as a result of service, or an undiagnosed illness, or medically unexplained chronic multisymptom illness.   The February 2014 VA opinions as to these matters are persuasive and based upon adequate rationale.  The Board further finds that the claims for fatigue, joint pain with numbness of the left shoulder and neck, and folliculitis or a skin rash involve symptoms that have been attributed to known clinical diagnoses.  Therefore, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98; Stankevich, 19 Vet. App. at 472; Gutierrez, 19 Vet. App. at 10.  

The Veteran's claimed history of fatigue, joint pain with numbness of the left shoulder and neck, and folliculitis or a skin rash since service are found to be inconsistent with the evidence of record and are not credible.  The Board notes that on physical examination in February 1992 the Veteran's upper extremities, spine, and skin were clinically normal.  In her report of medical history at that time she denied having or having ever had any skin diseases and the examiner provided no comments indicative of left shoulder or neck problems.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Consideration has been given to the Veteran's personal assertion that that she has fatigue, joint pain with numbness of the left shoulder and neck, and folliculitis or a skin rash that are related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disabilities shown are not conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as fatigue, pain, and rash, but there is no indication that she is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  Her lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for fatigue, joint pain with numbness of the left shoulder and neck, and folliculitis or a skin rash are not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims. 


ORDER

Entitlement to service connection for a functional gastrointestinal disorder is granted.

Entitlement to service connection for fatigue, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for joint pain with numbness of the left shoulder and neck, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for folliculitis (skin rashes), to include as due to an undiagnosed illness, is denied.


REMAND

As to the issues of entitlement to service connection for hearing loss and entitlement to an increased rating for generalized anxiety disorder and TDIU, a review of the available records reveals that further development is required.  The Board notes that the Veteran's hearing loss claim has not been addressed by VA examination.  Although her service-connected generalized anxiety disorder was evaluated by VA examination in February 2014, the examiner did not address nor differentiate the provided opinion from earlier assessment provided during the course of the appeal.  Pertinent Social Security Administration (SSA) were also added to the record in May 2015.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  Therefore, the Board finds that further development is required for adequate determinations as to these matters.  Prior to the examinations, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has hearing loss as a result of active service.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an appropriate VA mental disorders examination and obtain the following medical opinions: 

a. Discuss the severity of symptom manifestations attributable to the service-connected disability during the course of this appeal, to include any period or periods of marked interference with employment.  The examiner must address the pertinent evidence of record, including the findings of the April 2011 SSA decision.

b. Discuss the impact her service-connected disabilities have on her ability to work, to include her ability to maintain substantially gainful employment consistent with her education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


